Fourth Court of Appeals
                                 San Antonio, Texas
                                         March 17, 2015

                                       No. 04-14-00650-CV

Michael A. CERNY and Myra L. Cerny, Individually and as Next Friends of Cameron A. Cerny,
                                       A Child,
                                      Appellants

                                               v.

   MARATHON OIL CORPORATION, Marathon Oil EF LLC, and Plains Exploration &
                        Producing Company,
                             Appellees

                From the 218th Judicial District Court, Karnes County, Texas
                            Trial Court No. 13-05-00118-CVK
                          Honorable Stella Saxon, Judge Presiding


                                         ORDER
       The Appellant’s Motion for Extension of Time to File Reply Brief is GRANTED. The
appellant’s reply brief is due on April 6, 2015.

It is so ORDERED on this 17th day of March, 2015.

                                                            PER CURIAM

ATTESTED TO:_____________________________
                     Keith E. Hottle
                     Clerk of Court